EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 13, line 2, delete “another substrate and”

Cancel claims 14-17.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-17 directed to an invention non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.


Status of Claims
Claims 1-7 and 9-13 are presently under consideration as set forth in applicant’s amendments to the claims filed with the after final response dated 27 July 2022. Claim 8 was previously cancelled. Claims 14-17 are cancelled by examiner’s amendment. 
Claim 13 is amended by examiner’s amendment (similar to claim 9) to overcome potential issues of indefiniteness and new matter, given that claim 10 now recites a second substrate thus obviating the recitation of “another substrate” in claim 13. 
Applicant’s amendments to the claims have overcome the prior grounds of rejection of record and the indefiniteness rejections of record under 35 U.S.C. 112(b). There rejections are therefore withdrawn.

Reasons for Allowance
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites where “the middle part being further provided between the top surface of the first electrode part and the second substrate, and the middle part being further provided between the top surface of the second electrode part and the second substrate, wherein the middle part includes a solvent and nanoparticles dispersed the solvent, and wherein the side surface of the first electrode part, the side surface of the second electrode part, the top surface of the first electrode part, the top surface of the second electrode part, and the second substrate are in direct contact with the solvent dispersing the nanoparticles” which is not recited by the prior art of record. Kimura et al (US 2012/0299438) does not teach these particular details of the middle part, and the prior art of Birmingham et al (US 2015/0229013) recites a middle part comprising a solvent dispersing nanoparticles (Birmingham, [0040]-[0049], Figs. 2B-2C see: interstitial space 116 including a nanofluid 118 having nanoparticle clusters 122) but Birmingham does not explicitly disclose or make obvious where the top surface of the first electrode part, the top surface of the second electrode part, and the second substrate are in direct contact with the solvent dispersing the nanoparticles. At most, only a side surface of a first electrode part and a side surface of a second electrode part are in direct contact with the solvent and nanoparticles in Birmingham due to the construction of the device of Birmingham. One having ordinary skill in the art at the time of the invention would not have found any disclosure or motivation within the prior art of record to modify Kimura such that the top surface of the first electrode part, the top surface of the second electrode part, and a second substrate are in direct contact with the solvent dispersing the nanoparticles as recited in claim 1. Claim 10 is also found allowable as it recites the same allowable subject matter as claim 1, and claims 2-7, 9, and 11-13 are also found allowable by their dependence from either claim 1 or claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726